In an action for a divorce and ancillary relief, the defendant appeals from so much of a judgment of the Supreme Court, Queens County (Fitzmaurice, J.), entered October 31, 2005, as, upon a decision of the same court dated August 1, 2005, made after a nonjury trial, awarded the plaintiff custody of the parties’ three children.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the mother’s as*778signed counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Dyshea T., 17 AD3d 685 [2005]).
The contentions asserted by the mother in her supplemental pro se brief regarding the Supreme Court’s finding that the interests of the parties’ children were best served by awarding custody to the father are frivolous (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]; Matter of Struble v Struble, 44 AD3d 1060 [2007]; Matter of Womack v Jackson, 30 AD3d 433, 434 [2006]). Skelos, J.P, Ritter, Florio and Dickerson, JJ., concur.